﻿105.	 May I start, Sir, by offering you my heartiest congratulations on your election as President of the thirty-second session of the General Assembly and by pledging the co-operation of the Sierra Leone delegation in the execution of the duties of your high office.
106.	I find it reassuring that the problems facing the contemporary world are being considered and discussed under your guidance. In addition to your personal qualities, you represent a country which, together with a few others, pioneered the evolution and successful establishment of the non-aligned movement which became, and still is, a strong moderating force on the harsh ideological struggle and sterile military competitiveness of the super-Powers. With your outstanding diplomatic and international experience and your experience as your country's Deputy Federal Secretary for Foreign Affairs, we are assured, Mr. President, that you are well placed to execute the task of steering the General Assembly through its thirty-second session.
107.	Secondly, Mr. President, permit me to express my Government's recognition and appreciation of the invaluable role played by Mr. Hamilton Shirley Amerasinghe of Sri Lanka when he was serving in the position you now occupy. His contribution to the work of the United Nations and to international understanding in general goes some way beyond his presidency of the thirty-first session of the General Assembly. Difficult as his task was, Mr. Amerasinghe also very ably presided over the law of the sea Conference and the Ad Hoc committee on the Indian Ocean. His efforts contributed greatly to bringing about some measure of understanding among the nations of the world on issues some of which are of an intricate nature and of vital concern to the international community.
108.	This current session marks the admission to membership in our Organization of two new Members, namely, the Socialist Republic of Viet Nam and the Republic of Djibouti. In the view of my delegation, this event is more than a merely formal act. In the case of the Socialist Republic of Viet Nam, after a long and destructive period of internecine conflict exacerbated by external involvement, it is decidedly with universal approbation that this great and heroic country takes its rightful place in the council of nations. In the case of the Republic of Djibouti, its accession to membership marks yet another step in the inexorable march of all peoples to the goal of self- determination. In admitting these two States to the United Nations, our Organization has-given yet another positive testimony to its adherence to the principle of the universality of membership. It is in this spirit that Sierra Leone welcomes these two new countries into the ranks of our Organization, secure in the belief that they both will contribute constructively to our collective search for solutions to our common global problems.
109.	The issues which will dominate this session are not new. Some of them are as old as the United Nations itself. The fact that we continue to discuss them means that we are all determined to arrive at some solution. The world is beset with problems, among which the inequality of opportunity in satisfying the most basic human needs should be of primary concern. Furthermore, we are compelled to contend with the reinforcement of bastions of racism and the denial of basic human freedoms and fundamental rights to millions of people all over the world. This situation has been aggravated by the unbridled accumulation by nations, both large and small, of weapons of mass destruction. We entertain the hope that under your presidency, Sir, solutions will be devised to accommodate the differences that have long divided us.
110.	Significant among the issues before the Assembly is the grave threat to world peace and security, which, every minute, even as we sit here now, looms above in southern Africa like a gathering storm. Almost every year, shortly before this body is scheduled to meet, there is a flurry of diplomatic activity which quietly dies down with the closing of the session. Whether at this podium, as I stand here, or in State capitals all over the world, representatives of governments loudly proclaim their support for efforts at ending South Africa's illegal presence in Namibia, bringing down the illegal regime of Ian Smith in Zimbabwe and putting an end to the odious crime of apartheid in South Africa itself. It has become customary for these pledges to serve in the great majority of cases only as masks for hiding what is actually going on behind the scenes.
111.	In a plural society—and my delegation is persuaded to assert that South Africa is in fact such a society, as indeed are many, if not all, of the States in the international community gathered here today—it is imperative that every section of that society, through its elected representatives, participate fully in government. Apartheid, by its nature, and its failure to acknowledge this principle represents the very negation of humanity and a denial of the democratic process.
112.	It is not enough to have South Africa modify its policy on petty apartheid. This may appear to South Africa and its collaborators as a major concession on its part. My delegation cannot accept this. The least we ask of South Africa is that the pluralistic character of its society be proportionately reflected in its Government, as it is in every civilized nation in our world today.
113.	South Africa must note that adjusting to the views of others, accepting and benefiting from their information and experience, requires a sensitivity and restraint which makes all the difference between what is civilized conduct and what is not.
114.	The choice, as my delegation sees it, is a simple one. Mr. Vorster is left with the choice of either ensuring the survival of all minorities in South Africa by accepting the immediate and imperative process of democracy, or enduring the consequences of the bloodshed which will inevitably result from his stubborn determination to stick to the obdurate policy of apartheid. The Sierra Leone delegation hopes that Mr. Vorster will be persuaded to choose democracy because time is decidedly running out for him.
115.	It is a disturbing fact that South Africa has acquired nuclear capability, in spite of its shameless denial that it has done so. Already the regime is steeped in the blood of innocent African schoolchildren, whose only crime, if crime it be, is to have dared to question the way they are taught and governed. With its acquisition of nuclear technology, South Africa's aims must be ominously clear to all of us. It is quite conceivable that, either through desperation or by a deliberate act of aggression, or a combination of both, it may embark on the dangerous adventurism of the total annihilation of all Africans from the African continent in order to preserve it for its so-called white civilization and against the "spread of communism" for which the principles of apartheid, we are told, have become Holy Scripture. The responsibility for this criminal intention is as much South Africa's as, indeed, it is of those who by their complicity, silence or indifference have encouraged it.
116.	South Africa continues to occupy Namibia with a superciliousness that baffles even its most loyal collaborators. It has deployed and continues to maintain a large part of its armed forces in that territory in defiance of General Assembly and Security Council resolutions and the International Court of Justice. In addition, and in total disregard of international public opinion, it decreed on 1 September last the annexation of Walvis Bay and with characteristic arrogance added that its annexation of the Bay, although without prejudice to the future status of Namibia, was not negotiable. How long can the international community tolerate this arrogant flaunting of power or remain indifferent to this illegality?
117.	Sierra Leone, for its part, once again reaffirms its support for SWAPO. It reiterates that any settlement which excludes SWAPO as the legitimate representative of the people of Namibia is unacceptable and should not be recognized or countenanced by the international community. We therefore call upon South Africa to comply with Security Council resolution 385 (1976) without further delay, for that is the only way to sanity.
118.	With respect to the situation in Zimbabwe, the policy of the Government of Sierra Leone has been to support armed liberation struggles as long as peaceful attempts to resolve the constitutional problems remain unproductive and deadlocked. In spite of the fact that there have been several attempts to resolve the constitutional crisis peacefully, the illegal Smith regime has continued to intensify its repression of the indigenous people of Zimbabwe and has committed acts of aggression against neighbouring independent States, which are all Members of this Organization. It is against this background that the Sierra Leone delegation reaffirms its unflinching solidarity with the liberation movements in Zimbabwe, whose continued struggle may well be complemented by the most recent Anglo-American proposals for a settlement.
119.	Commenting on these proposals, His Excellency Mr. Siaka Stevens, President of the Republic of Sierra Leone, had this to say:
"The preoccupation of the Government of Sierra Leone to see the restoration of legality to the political process in Zimbabwe, has for long remained as primordial as has been our solidarity with the African liberation movements in that country.
"One of the most enduring tenets of the conduct of our foreign policy is buttressed by our fundamental belief in the settlement of disputes by peaceful means. This is why we do entertain considerable hopes about the possibilities of a peaceful settlement of the Zimbabwe problem, as contained in the new Anglo-American proposals for restoring legality in Zimbabwe."
120.	In this spirit, the delegation of Sierra Leone welcomes the practical measures contained in these proposals. In view of the failure of previous attempts, however, we call upon the United Kingdom and the United States of America to prevail on Ian Smith to accept the proposals, and to define in clearer terms, the role of the principal participants, so as to ensure the effective transfer of power to a majority government within a specific period and in an atmosphere of peace and security for all concerned.
121.	We have never believed in the delusion to which Smith and his illegal white minority regime have given expression in claiming that an "internal settlement" can be possible within the foreseeable future. We warn him, as before, that time is decidedly running out and that this might be the last chance for him to accept with honour the inevitability of majority rule, and thus prevent the unnecessary loss of human life and property that will otherwise result from the armed struggle.
122.	I wish to reaffirm before this world body that the Government of Sierra Leone is ready and willing to contribute its share to the United Nations Zimbabwe force as contemplated in the proposals. It is also our conviction that the Zimbabwe development fund, if generously subscribed to by the international community, could, along with the measures proposed for security, ensure a prosperous start for an independent State of Zimbabwe, which we are avidly looking forward to welcoming in this Assembly.
123.	If the South African issue has been a matter of concern to us in Sierra Leone, the Middle East question, in our view, also rightly evokes concern. This Arab-Israeli conflict itself has had repercussions far and wide—if only manifested to some of us in this Assembly in phenomenal price increases in the cost of certain essential products.
124.	The momentum generated by the disengagement agreements on the Sinai peninsula and the Golan Heights initiated and negotiated by the former United States Secretary of State, Mr. Henry Kissinger, was acclaimed universally as a step in the right direction. Those disengagement agreements marked the beginning of a genuine search for a durable peace. When those efforts culminated in the convening of the Geneva Peace Conference on the Middle East, we entertained the hope that a real possibility existed for a lasting settlement. Unfortunately, the story of the Geneva Conference was that of an exercise in futility, and the thrust of the initial efforts became dissipated by procedural pedantry, ranging from the shape of the table to who should attend and in what capacity.
125.	While we welcome the renewed peace initiatives, we are convinced that Security Council resolution 242 (1967) of November 1967, notwithstanding its studied ambiguity and omissions in certain particulars, provided to a large measure the point of departure for a viable peace settlement in the Middle East. While we acknowledge and reiterate the right of Israel to exist within secure and recognized boundaries, in accordance with the spirit and letter of the said Security Council resolution 242(1967), we remain resolved that the right of Israel to exist within those borders is as valid and as imperative as the right of the Palestinian people to self-determination. In other words, we affirm that the Palestinian people have a right to a secure homeland—indeed, to a State of their own—and we believe that the recognition, acceptance and application of that fact by the parties concerned in particular, and by the international community in general, would supply the missing but indispensable link in the chain of a durable and just settlement in the Middle East.
126.	In this connexion, therefore, we regard the establishment of Jewish settlements on the West Bank and other areas of Israeli-occupied territory and the recently disclosed Sharon plan for further settlements in those areas to be not only patently illegal according to certain principles of international law but also a real impediment to the efforts now being undertaken to bring peace to that area. The plan for further settlements in the occupied territories are, we suspect, inspired by a kind of Jewish lebensraum, and it will, we are certain, inevitably evoke an Arabia irredenta response from the other side. This, unfortunately, is a recipe for perennial instability. The world cannot tolerate it.
127.	We therefore call upon Israel to discontinue plans for the establishment of new settlements and to dismantle those already established.
128.	Finally on this point, no fact in the history of the twentieth century is more staggeringly improbable than the State of Israel itself. Its establishment owes much to the finest ideals in man and much to his darkest barbarism. We therefore call upon Israel to recognize as a fact that the
Palestinian people have a right to self-determination in a State of their own, as was envisaged and stipulated nearly 30 years ago by this Assembly in the partition plan resolution. We are convinced that it is only through the recognition and application of this fact that peace—a durable and just peace-will be restored to this part of the world.
129.	The Cyprus situation continues to elude efforts towards a meaningful solution—a fact further complicated by the premature demise of President Makarios. The concerns of the Secretary-General as expressed in his report to this Assembly are therefore real. We shall support any solution which does not impair the independence and territorial integrity of that Republic and which assures the harmonious coexistence of the two communities without external interference. We therefore support the recent Security Council resolution which encourages the intercommunal dialogue and calls upon all concerned to exercise restraint.
130.	When the Conference on Security and Co-operation in Europe convened in Helsinki in the summer of 1975, my country and, I believe, many others in this Assembly, expressed the hope that that event marked the beginning of a general period of stability. We took the optimistic view that military empires belong to the past, and that thenceforth science, technology and productivity would determine the ranks of individuals and nations, and we looked forward to sharing as beneficiaries of this great accord. In other words, detente meant, to us, a general lull in confrontation and a guarantee of our security, and, indeed, it created an atmosphere in which our economic well-being would be catered to. We entertained the hope, expressed by many speakers before me from this podium, that the enormous resources, both material and human, now devoted to armaments would be diverted to development. It is in this light that we support this same idea, as enunciated by the Foreign Minister of Sweden when she addressed this Assembly earlier, and we look forward to the special session of the General Assembly on disarmament.
131.	None the less, we have been disappointed in the fact that the events that have been unfolding in Africa since the Helsinki Conference bear all the marks of a shift of the theatre .of confrontation from the European continent. We cannot remain indifferent to the proxy wars being fought on the African continent. We therefore appeal to those Powers that have influence to take joint action with us to avert the disasters attendant on those confrontations. For us there is no substitute for peace.
132.	The United Nations system represents a continuum in man's drive for co-operation and a search for peace on this one planet, earth. The Charter in 1945 realized, then as well as now, that for prosperity, as well as for peace and freedom, the world is one. The basis of the international economic system should be that poverty anywhere constitutes poverty everywhere for poverty like peace is indivisible. Articles 1 and 55 of the Charter of the United Nations commit the Organization to the solution of problems of an economic, social and humanitarian character. It cannot be otherwise, for neither peace nor freedom can resist disruptive forces if the economy fails to provide for the general welfare. Economic stability and the elimination of poverty have therefore occupied—rightly, in our view—a central place on the agenda of the United Nations.
133.	Since the seventh special session of the General Assembly, the world community has embarked on a number of meetings and negotiating rounds the main objective of which has been to arrive at a modus operandi for the implementation of the definitive decisions adopted since the sixth special session. Those decisions we believe, complement the thrust of the International Development Strategy for the Second United Nations Development Decade in so far as they are related to the universal endeavour to plan, on the basis of quantitative data, targets and projections, the growth and development of the least developed countries.
134.	Unhappily, we have not on the whole succeeded in translating those decisions into reality. We have often ended up with different groups within our system maintaining uncompromising positions on all the crucial issues. Such a situation, we believe, not only is undesirable, but is likely to lead to that confrontation and sterility which we have laboured so much to avoid. It is our firm view that the developed market economies have not made the concessions which we expected of them, nor have they yet made the required rational and equitable adjustments of their consumption of the non-renewable resources of the world. The result of such an attitude has been the failure to finalize our negotiations on such key issues as the common fund for buffer stocks which, within the Integrated Programme for Commodities,3 we expect to be a key stabilizer of the earnings of developing countries.
135.	Seven years after the launching of the Strategy for the Second Development Decade, the targets which were set to narrow the gap between the developed and developing countries have not been achieved. Only a few developed countries succeeded in meeting the target for the transfer of official development assistance in the form of grants and concession loans in accordance with the requirements of that Strategy.
136.	The various negotiations on problems of the world's economy held with a view to bringing the new international economic order into being, produced equally unsatisfactory results. Among the efforts made in the past 12 months to achieve an equitable international economic order, my delegation believes that the Conference on International Economic Co-operation provided a useful and challenging forum for resolving the differences that exist between the developed and developing countries. To be sure, the Conference achieved only limited and meagre results on a number of crucial issues; but then one does not expect the new international economic order to emerge overnight. My delegation would like to see the discussions continued and sustained throughout this session of the General Assembly, so that some compromise and understanding will be achieved on the key issues which are still unresolved.
137.	Speaking specifically of the International Development Strategy, we can say that its failure is due manifestly and mainly to the performance of the developed countries,
which have not, as a whole, attained the targets or implemented the policy measures contained therein. Furthermore, it is our view that the Strategy itself proved ineffectual in that it attempted to tackle the problems of economic development through a series of unrelated measures within an existing international institutional framework which had evolved a structure which gave a greater share of the benefits to the developed market economies.
139. Those nations which are most powerful and whose interests are best served by the status quo have advocated stability far more than change. This was the case when the developing countries demanded" a redistribution of the world's resources and called for a fuller participation in the decision-making process. In this regard, stability for the developed countries became conterminous with the "continuance of their material prosperity." But that very continuance of material prosperity happens to be the root-cause of instability in the world economy and, unless this fundamental contradiction is resolved, concepts like "the new international economic order", "international co-operation" and "interdependence" will merely continue to mask the political and economic self-interest of the more powerful. The extremely meagre achievements of the Paris talks, in our view, confirm this assessment.
140.	Unfortunately, the failure of the Paris Conference on International Economic Co-operation to resolve crucial issues continues to create considerable anxiety and concern among developing countries. Nevertheless, we in Sierra Leone believe that the Paris talks formed a basis for promoting understanding and have brought into full focus some of the underlying problems connected with development and international economic co-operation. We therefore took a keen interest not only in the proceedings of the Conference itself, but in all the subsequent international efforts deployed for the continuation of the dialogue within the forums and under the auspices of the United Nations. Sierra Leone's guiding principle here is to give each and every member of this community of independent and sovereign States an opportunity to participate and to be heard.
141.	My delegation's concern for the impasse reached in the Paris talks transcends the much-talked-about understanding of contemporary economic relations which was thought to have been engendered. While acknowledging the limited results of the talks, therefore, Sierra Leone does understand and share the frustration of the South, to which we rightly belong, at the way the spirit of goodwill, so refreshingly manifested by all concerned during the sixth and seventh special sessions of the General Assembly, failed to translate that understanding into the vital agreements on crucial issues which the group of 19 developing countries represented at the Conference fought so hard to secure. The perpetuation of that goodwill suffered an even greater setback by the failure of the resumed thirty-first session of the General Assembly to come up with an agreed text for an objective assessment of the outcome of that Conference.
142.	During that session, we noted a disquieting hardening of the positions of different groups, positions which are fodder to the lingering spectre of the very imbalances in economic power that dictated the need for the establishment of the new international economic order. It is my delegation's sincere hope that bringing such intricate negotiations within the competence and under the aegis of the United Nations system will not mean that they will suffer in the future from this trend.
143.	We are convinced that related to the global search for a new international economic order are the endeavours embarked upon in Caracas in 1974s for rational and more intelligible ground rules for the exploitation and utilization of the sea, which represents three-quarters of mankind's living environment.
144.	We therefore believe that the international community should proceed in its efforts to develop a body of rules-an institution, if you will-to regulate the use, exploration and exploitation of the sea. It is for us rather disappointing that the international community has so far not been able to complete the negotiations necessary for the adoption of a comprehensive regime for the law of the sea. We hope, however, that those areas on which a reasonable amount of agreement has been reached will be protected against further amendment which, if encouraged, will continue to move the Conference round in circles in a never-never world.
145.	In spite of the many criticisms aired in recent times about our Organization, my delegation still has faith in the validity and viability of the United Nations. We believe that an institution of this nature, once established, acquires a life of its own, independent of the elements which have given birth to it, and it must develop, not necessarily in accordance with the views of those who created it, but in accordance with the requirements of contemporary, life.
146.	In meeting the challenges attendant on this transition of the Organization from the way it was conceived in San Francisco in 1945 to the way it is adjusting to the demands of contemporary life, it is our view that the Secretariat has over the years discharged its functions with praiseworthy effectiveness, despite the meagre resources upon which it
has had to rely.
147.	In this respect I should therefore like to pay my delegation's special tribute to our Secretary-General and the dedicated members of his staff, through whose untiring efforts the ideals and principles of the Charter still continue to keep us together in our joint venture to a better and prosperous works.
 
